       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 1 of 31




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


JERRELL WHITTEN derivatively             :
on behalf of FLEETCOR                    :
TECHNOLOGIES, INC.,                      :
                                         :
                                         :
       Plaintiff,                        :
                                         :        CIVIL ACTION NO.
                                         :        1:17-CV-2585-LMM
v.                                       :
                                         :
                                         :
RONALD F. CLARKE, MICHAEL                :
BUCKMAN, JOSEPH W.                       :
FARRELLY, THOMAS M.                      :
HAGERTY, MARK A. JOHNSON,                :
RICHARD MACCHIA, JEFFREY S.              :
SLOAN, STEVEN T. STULL, and              :
ERIC R. DEY,                             :
                                         :
       Defendants,                       :
                                         :
     –and–                               :
                                         :
FLEETCOR TECHNOLOGIES, INC.,             :
                                         :
       Nominal Defendant.                :

                                     ORDER

      This case comes before the Court on Defendants’ Motion to Dismiss [42].

After due consideration, and with the benefit of a hearing, the Court enters the

following Order:
           Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 2 of 31




     I.      BACKGROUND1

          In this shareholder derivative suit, Plaintiff Jerrell Whitten has sued on

behalf of FleetCor Technologies, Inc. (“FleetCor”), alleging that Defendants

breached their fiduciary duties to FleetCor and were unjustly enriched at

FleetCor’s expense. Defendants are the members of FleetCor’s Board of Directors

as it was composed when this suit was filed (collectively “Board”), plus FleetCor’s

CFO, Eric R. Dey.2 In addition to being a member of the Board, Defendant

Ronald F. Clarke was FleetCor’s CEO at all times relevant to this suit. Plaintiff’s

claims are based on the Board’s alleged acts and omissions in the face of

FleetCor’s underlying malfeasance.

          FleetCor is a global provider of workforce payment products, whose

revenue is primarily derived through the sale and maintenance of “fuel card”

programs to business owners with vehicle fleets. Fuel cards are generally

distributed by those business owners to allow their employees to purchase fuel at

gas stations.

          Plaintiff alleges that FleetCor artificially inflated its stock price between

February 2016 and May 2017. FleetCor marketed its fuel cards as “fee-free,” but

Plaintiff alleges that FleetCor drew a substantial part of its revenue from



1Unless otherwise indicated, all facts are taken from the Verified Amended
Shareholder Derivative Complaint [30] and are construed in the light most
favorable to Plaintiff as the nonmovant.
2   One Board member, Hala Moddelmog, is not a party to this lawsuit.


                                              2
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 3 of 31




deceptive fees and unfair billing practices. At the same time, FleetCor and

Defendant Clarke publicly attributed the company’s revenue growth to strong

business fundamentals like hard work, customer service, and business acumen. It

was this alleged misrepresentation that Plaintiff argues artificially inflated

FleetCor’s stock price.

      Beginning in March 2017, two publications specializing in financial

journalism for consumers, Capitol Forum and Citron Research, published reports

on FleetCor’s alleged deceptive billing practices. Following the first Capitol

Forum report on March 1, 2017, FleetCor’s stock price fell roughly 23%. FleetCor

shareholders filed a federal securities class action in this Court based on the same

fraudulent practices as those alleged in this case. See City of Sunrise General

Employees’ Retirement Plan v. FleetCor Techs., Inc. et al., No. 1:17-cv-2207-

LMM (N.D. Ga. May 15, 2018). The parties in that case settled after the Court

denied in part FleetCor’s motion to dismiss. Id. at ECF No. [40].

      The Federal Trade Commission (“FTC”) filed an action against FleetCor

based on its billing practices on December 20, 2019. See FTC v. FleetCor Techs.

Inc. et al., No. 1:19-cv-5727-AT (N.D. Ga. Dec. 20, 2019), ECF No. [1]. The same

day, FleetCor released a press statement in response to the FTC’s allegations. In

this statement, entitled “FLEETCOR Reinforces Commitment to Customer

Transparency: Strongly Disagrees with FTC Lawsuit,” the company denied the

FTC’s allegations, labeled them “without merit” and “based upon fundamental




                                          3
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 4 of 31




misconceptions,” and affirmed that FleetCor had followed all applicable laws. See

Dkt. No. [30-1] ¶ 17 (citing https://investor.fleetcor.com/node/13376/pdf).

      Plaintiff alleges that the Board Member Defendants knew about FleetCor’s

alleged malfeasance, failed to prevent it, and in some cases benefitted from it.

Plaintiff alleges that the Board must have known about the malfeasance because

fraudulent fees made up 76% of FleetCor’s revenues, and so the Board must also

have known that FleetCor’s statements about revenue growth were fraudulent.

Plaintiff adds that a number of other “red flags” put FleetCor and its Board on

notice of the deceptive billing practices. The Court discusses these in greater

detail below.

      Plaintiff also alleges that Defendants, knowing that FleetCor’s stock was

artificially inflated, sold stock in FleetCor. This includes Defendant Board

Members Clarke, Johnson, Macchia, Farrelly, and Hagerty (collectively “Selling

Board Members”) and Defendant Dey. These sales took place during a stock

repurchase by FleetCor.

      Plaintiff’s shareholder derivative action includes four counts: Count I –

Breach of Fiduciary Duties for Disseminating False and Misleading Information

to Shareholders (All Defendants); Count II – Breach of Fiduciary Duties for

Insider Selling and Misappropriation of Company Information (Insider Selling

Defendants); Count III – Unjust Enrichment (All Defendants); and Count IV –

Contribution (Defendants Clarke and Dey). Dkt. No. [30-1] ¶¶ 226–250.

Defendants have moved to dismiss all claims because Plaintiff cannot show


                                         4
          Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 5 of 31




demand futility. Dkt. No. [43-1]. They contend that Plaintiff was required to

demand that the Board pursue Plaintiff’s claims on behalf of FleetCor, that

Plaintiff failed to make any demand, and that there was no excuse for that failure.

Plaintiff responds arguing that demand is excused for various reasons. Dkt. No.

[52-1].

   II.      STANDARD

         Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). While this pleading standard does not require

“detailed factual allegations,” the Supreme Court has held that “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will

not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

         To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). A complaint is

plausible on its face when the plaintiff pleads factual content necessary for the

court to draw the reasonable inference that the defendant is liable for the conduct

alleged. Id. (citing Twombly, 550 U.S. at 556).

         At the motion to dismiss stage, “‘all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.’” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296


                                            5
          Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 6 of 31




(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th

Cir. 2006)). However, this principle does not apply to legal conclusions set forth

in the complaint. Iqbal, 556 U.S. at 678.

      This action is also governed by Federal Rule of Civil Procedure 23.1, which

“applies a heightened pleading standard for derivative actions.” McDowell v.

Bracken, 794 F. App’x 910, 913 (11th Cir. 2019). Rule 23.1 requires a plaintiff to

“state with particularity: (A) any effort by the plaintiff to obtain the desired action

from the directors or comparable authority and, if necessary, from the

shareholders or members; and (B) the reasons for not obtaining the action or not

making the effort.” Fed. R. Civ. P. 23.1(b)(3).

   III.    DISCUSSION

      Defendants argue that this case should be dismissed because Plaintiff

cannot show “demand futility.” Under Delaware law, a plaintiff must normally

demand that a corporation’s board of directors pursue a claim on behalf of the

corporation. This is because the board of directors wields “the power to manage

the business and affairs of corporations.” 8 Del. C. § 141; Braddock v.

Zimmerman, 906 A.2d 776, 784 (Del. 2006) (citing Aronson v. Lewis, 473 A.2d

805, 812 (Del. 1984)). That said, Delaware law excuses plaintiffs from the

demand requirement if they can show “that demand would be futile.” Id.

“[D]emand will be excused if the derivative complaint pleads particularized facts

creating a reasonable doubt that ‘[] the directors are disinterested and




                                            6
            Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 7 of 31




independent . . . .’” Id. (quoting Rales v. Blasband, 634 A.2d 927, 933 (Del.

1993)).

       Defendants argue that Plaintiff was required to make a demand on

FleetCor’s Board, that he failed to do so, and that his failure was not excused.

Dkt. No. [43-1]. Plaintiff concedes that he never demanded that the Board pursue

his claims. Dkt. No. [30-1] ¶ 212. Nevertheless, he alleges that demand on the

Board would have been futile because (1) Defendants pre-judged the merits of his

claims and because (2) the Board lacked the ability to make a disinterested

judgment on whether to sue. Dkt. No. [52-1].3 The Court addresses each of these

contentions to determine whether Plaintiff can carry his burden to show demand

futility.

       A.       Pre-judgment of Plaintiff’s Claims

       Plaintiff argues that demand on the Board would have been futile because

the Board publicly and prematurely disavowed the merits of his claim. Dkt. No.

[52-1] at 20–25. Delaware courts have sometimes questioned whether a board

could be disinterested when it has taken some action demonstrating prejudgment

of a plaintiff’s claims. See, e.g., Conrad v. Blank, 940 A.2d 28, 37 (Del. Ch. 2007)

(finding that an audit committee’s review and approval of allegedly wrongful



3 Plaintiff has emphasized in his briefing that he is not bringing a Caremark claim
based on failure to implement systems to monitor operations. Dkt. No. [52-1] at
27–28 (citing In re Caremark Int’l, Inc. Deriv. Litig., 698 A.2d 959 (Del. Ch.
1996)). The Court therefore only addresses Plaintiff’s “good faith and loyalty”
claims.


                                          7
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 8 of 31




actions “undermine[d] the court’s confidence in the ability of the board to

properly consider a demand”).

      For evidence of prejudgment, Plaintiff points to FleetCor’s December 20,

2019, press release in which the company denied the FTC’s allegations about its

malfeasance. Dkt. No. [52-1] at 20. The press release described the FTC’s claims

as meritless, based on fundamental misconceptions about FleetCor, and

completely inappropriate. Id.; Dkt. No. [30-1] ¶ 17 (citing

https://investor.fleetcor.com/node/13376/pdf). Plaintiff contends that the press

release reflects the views of the Board and proves that the Board was incapable of

responding to Plaintiff’s demand in a way that was “disinterested, independent,

or objective.” Id. ¶ 18. Defendants argue that the press release does not show

prejudgment because it was issued years after this lawsuit was filed and because

it does not reflect the views of the Board. Dkt. No. [42-1] at 30 n.11.

      The Court agrees with Defendants on the impact of the press release.

Delaware courts gauge a director’s impartiality based upon the circumstances

existing at the time a shareholder derivative suit was filed. Rales, 634 A.2d at

934; Aronson, 473 A.2d at 810. And Delaware courts have routinely held that a

board’s actions taken after the filing date do not show director interest as of the

time the lawsuit was filed. See In re Lending Club Corp. Deriv. Litig., C.A. No.

12984-VCM, 2019 WL 5678578, at *15 (Del. Ch. Oct. 31, 2019) (declining to

consider impact of a federal securities suit filed six months after the shareholder

derivative complaint because “Delaware law instructs this Court to ignore events


                                          8
           Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 9 of 31




subsequent to the filing of a derivative action for the purposes of a demand

futility analysis”); Hartsel v. Vanguard Grp., Inc., C.A. No. 5394-VCP, 2011 WL

2421003, at *27 (Del. Ch. June 15, 2011) (“‘Futility is gauged by the

circumstances existing at the commencement of a derivative suit’ and not

afterwards with the benefit of hindsight.” (quoting Aronson, 473 A.2d at 809–

10)); Aronson, 473 A.2d at 810 (rejecting the argument that a board’s motion to

dismiss a shareholder derivative action showed demand futility because “futility

is gauged by the circumstances existing at the commencement of a derivative

suit”).

          Here, the Complaint was filed on July 10, 2017. Dkt. No. [1]. The press

release was not published until December 20, 2019. Dkt. No. [30-1] ¶ 17. Even if

the press release is attributable to the Board, and not merely the company, it was

issued more than two years after this lawsuit was filed. Accordingly, it does not

raise a reasonable doubt that the Board would have dismissed Plaintiff’s claims

more than two years before.4

          Further, Plaintiff has not pled facts suggesting that the press release is

attributable to the Board itself. Nothing on the face of the press release suggests

that the Board drafted, reviewed, or even approved it. Delaware courts have


4 Plaintiff argues that Delaware courts have exercised equitable authority to
consider post-filing events to gauge director disinterest. Dkt. No. [52-1] at 18.
However, each of the cases Plaintiff cites is inapplicable. In those cases, the
courts looked to post-filing changes in board composition to determine which
members should be considered in the demand-futility calculus. That is not an
issue here.


                                             9
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 10 of 31




rejected plaintiffs’ attempts to attribute publications to boards when there was no

evidence that the boards were responsible for the content of the publications. See

Kops v. Hassell, C.A. No. 11982-VCG, 2016 WL 7011569, at *3 (Del Ch. Nov. 30,

2016) (“Absent from the Complaint are well-pled facts showing that the Board or

the Special committee were involved in drafting, preparing, or authorizing the

advertisement.”); In re Citigroup Inc. S’holder Deriv. Litig., 964 A.2d 106, 133

n.88 (Del. Ch. 2009) (“It is unclear [] how the board was actually involved in

creating or approving the statements, factual details that are crucial to

determining whether demand on the board of directors would have been excused

as futile.”). In fact, the press release here was filed the same day as the FTC’s

allegations. Such a rapid turnaround suggests that FleetCor did not wait for the

Board to approve the statement.

      Delaware courts have rejected similar arguments concerning directors who

much more directly condemned a plaintiff’s claims. For example, in Tilden v.

Cunningham, the Delaware Chancery Court found no prejudgment when a board

declared a plaintiff’s claims to be “without merit” in a pre-suit quarterly 10-Q

filed with the SEC. No. 2017-837-JRS, 2018 WL 5307706, at *10 (Del. Ch. Oct.

26, 2018). Similarly, in Highland Legacy Ltd. v. Singer, the court found no

prejudgment when a company filed an 8-K with the SEC stating that claims in

related litigation “ha[d] no merit.” C.A. No. 1566-N, 2006 WL 741939, at *6 (Del.

Ch. Mar. 17, 2006). The Highland Legacy court reasoned as follows:




                                          10
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 11 of 31




      It would be unreasonable for this court to conclude that a board made
      up of a majority of independent directors could not be asked to pursue
      this litigation simply because the company expressed a belief in a
      public filing that the claims in a series of related litigations were
      unfounded.

Id.; see also Kops, 2016 WL 7011569, at *2–3 (finding no prejudgment when a

company declared its “innocence” in a New York Times advertisement).

      This Court agrees and follows these Delaware cases. The Court finds that

the 2019 press release—issued two years after the filing of this suit and without

any indication that the Board even reviewed it—does not imply prejudgment or

undermine director independence.

      B.     Board of Director Interest

      Plaintiff also argues that the Board could not have exercised disinterested

judgment in deciding whether to bring his claims because the claims exposed a

majority of the Board to a substantial likelihood of personal liability. Dkt. No.

[52-1] at 25–30.5 “The requisite doubt necessary to find a director interested []

may be raised by well pleaded facts demonstrating that the director will be

exposed to liability as a result of the derivative claim.” Conrad, 940 A.2d at 37.


5Plaintiff’s Amended Complaint includes some allegations regarding director
independence, a separate rationale for demand futility from director disinterest.
Dkt. No. [30-1] ¶¶ 204–207. However, in his Response Brief, Plaintiff only
contests director independence by arguing that the Board prejudged his claims in
the 2019 press release. Accordingly, the Court finds that Plaintiff has waived any
additional argument as to director independence and focuses instead on
disinterest. See Borges v. Bank of N.Y. Mellon, No. 1:13-cv-2623-LMM, 2015 WL
11233231, at *4 (N.D. Ga. Dec. 15, 2015) (failure to oppose arguments in response
to motion to dismiss results in waiver).


                                         11
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 12 of 31




But “[t]his potential threat of liability must rise to a substantial likelihood . . . .”

Id.

      Plaintiff argues that a majority of the Board faced a substantial likelihood

of liability based upon two claims. First, Plaintiff claims that all Board Member

Defendants “knowingly, recklessly, or negligently approved the issuance of false

statements that misrepresented and failed to disclose material information

concerning the company.” Dkt. No. [30-1] ¶ 229; Dkt. No. [52-1] at 20 (arguing in

favor of the “reasonable inference” that the Board “knew of the fraudulent fee

scheme”). And second, Plaintiff claims that the Selling Board Members face a

substantial likelihood of liability for insider trading. Dkt. No. [30-1] ¶¶ 232–239;

Dkt. No. [52-1] at 27–30.

      The Court addresses each of these claims to determine whether Plaintiff

has alleged facts demonstrating a substantial likelihood that a majority of

directors would be exposed to liability. In doing so, the Court must consider the

likelihood of liability as to each claim separately. In re Lending Club, 2019 WL

5678578, at *15 (“This Court evaluates whether a substantial likelihood of liability

impugns the impartiality of a demand board on a claim-by-claim basis.” (citing

Beam v. Stewart, 833 A.2d 961, 977 n.48 (Del. Ch. 2003) (“Demand futility

analysis is conducted on a claim-by-claim basis.”))).

      Before addressing each of the claims, the Court discusses an issue central

to both: whether Plaintiff has shown that the Board knew about the fraudulent

practices at FleetCor. This fact is critical to the false/misleading statements claim


                                            12
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 13 of 31




because Plaintiff must show that the Board knew that statements were false or

misleading. In re Citigroup, 964 A.2d at 135 (dismissing a shareholder’s lawsuit

when “the Complaint fail[ed] to plead with particularity facts that would lead to

the reasonable inference that the director defendants made or allowed to be made

any false statements or material omissions with knowledge or in bad faith”).

Likewise, to plead his insider trading claim, Plaintiff must allege particularized

facts indicating that Defendants “knew material, non-public information about

the company’s financial condition.” Guttman, 823 A.2d at 502 (emphasis added).

The knowledge issue is especially relevant because the Court held in the FleetCor

securities litigation that the plaintiff there successfully alleged “scienter” against

Defendants Clarke and Dey. City of Sunrise, No. 1:17-cv-2207-LMM, ECF No.

[40] at 23–28.

          1.     The Board’s Awareness of Fraudulent Activity

      Plaintiff alleges that Defendants “knew the truth about the Company’s

financial condition and future business prospects, specifically related to . . . the

Company’s fraudulent billing practices, dissemination of misleading marketing

materials, predatory sales tactics, and lack of internal controls over financial

reporting.” Dkt. No. [30-1] ¶ 235. To support its argument that Defendants knew

this information, Plaintiff argues that (1) fraudulent billing practices accounted

for a substantial portion of FleetCor’s core business and (2) there were “red flags”

that put Defendants on notice of improprieties. Dkt. No. [52-1] at 20–27.




                                          13
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 14 of 31




      Plaintiff has alleged facts which, taken together and viewed in the light

most favorable to him, suggest that the Board should have known about the

fraudulent activity at FleetCor. Plaintiff argues that the Board knew of the

fraudulent billing scheme because fraudulent fees accounted for more than 76%

of FleetCor’s revenues. Id. at 20.6 Plaintiff cites several cases in which courts

found that a board knew or should have known about fraud because the fraud

was central to a company’s “core operations.” Id. at 20–21 (citing In re Flowers

Foods, Inc. Sec. Litig., 2018 WL 1558558, at *14 (M.D. Ga. Mar. 23, 2018)

(“Plaintiff must allege specific facts establishing scienter as to each Defendant,

and consistent with that, where the alleged fraudulent activity is the basis of 84%

of the defendants’ business, such a fact is relevant for the issue of scienter.”);

Pfeiffer v. Toll, 989 A.2d 683, 693 (Del. Ch. 2010) (applying under Rule 12(b)(6)

the inference that independent directors know core information about a

business), rev’d on other grounds by Kahn v. Kolberg Kravis Roberts & Co., L.P.,

23 A.3d 831 (Del. 2011)).7




6The Court does not hold at this stage that the 76% figure is accurate. Indeed,
Defendants hotly contest the figure and offer sound arguments to dispute it. Dkt.
No. [61-1] at 16 n.5. But the Court is required at this stage to view the well
pleaded facts in the light most favorable to Plaintiff, and so the Court views the
76%-of-revenues figure in that light.
7The Court discusses Plaintiff’s alleged “red flags” further below. For various
reasons that the Court will address, these red flags either occurred too late to be
relevant to the claims in this suit or did not likely come to the outside directors’
attention.


                                          14
         Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 15 of 31




         This allegation suggests that FleetCor’s Board of Directors should have

known that the company was drawing a substantial portion of its business from

fees. If Plaintiff’s allegations are true, as the Court must assume they are, the

fraud at FleetCor was so widespread, and there were enough discrete signs of foul

play, that the Board would have been willfully ignorant not to be aware of the

fraud.

         However, that does not end the discussion. Plaintiff must plead

particularized facts suggesting that a majority of the individual board members

face a substantial likelihood of liability on each of his claims. Conrad, 940 A.2d at

37. While Plaintiff has provided some basis to infer that the Board should have

been aware of FleetCor’s underhanded fees, Plaintiff has failed to plead

particularized facts indicating that each of the individual Board Members knew

about the fraud such that they faced personal liability for sanctioning it.

Particularized allegations of knowledge are required under Delaware law and

Rule 23.1:

         Instead of providing factual allegations regarding the knowledge or
         bad faith of the individual director defendants, the Complaint makes
         broad group allegations about the director defendants or the members
         of the ARM Committee. A determination of whether the alleged
         misleading statements or omissions were made with knowledge or in
         bad faith requires an analysis of the state of mind of the individual
         director defendants, and plaintiffs have not made specific factual
         allegations that would allow for such an inquiry.

In re Citigroup, 964 A.2d at 134; compare with In re AIG, Inc., 965 A.2d 763, 797

(Del. Ch. 2009) (“[T]he Complaint is not laden with such accusations against the


                                          15
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 16 of 31




D&O Defendants as a group; these group accusations are used sparingly. Even

more important, the Complaint pleads details about the fraudulent schemes that .

. . support the inference that [the individual directors] knew of and approved

much of the wrongdoing.”).

      The absence of facts showing individualized awareness of fraud sets this

case apart from the FleetCor securities litigation, where the plaintiff alleged facts

directly linking Defendants Clarke and Dey to FleetCor’s alleged fraud. City of

Sunrise, No. 1:17-cv-2207-LMM, ECF No. [40] at at 25 (“[T]he Court finds

Plaintiff has plausibly pled that the individual Defendants had direct knowledge

of the fraudulent fee practices.”). For example, the securities plaintiff alleged that

Defendant Clark masterminded the fee scheme. Id. Among other things, he

ordered that language dealing with fees in customer contracts be greyed out and

shrunken so that it was more difficult to read. Id. Similarly, Defendant Dey

indicated by his statements that he was aware FleetCor’s telemarketing included

a “fee free” pitch. Id. Circumstantial evidence supported the managers’

knowledge as well. The Court noted that FleetCor’s managers must have been

aware that the company was generating $200 million in fees when it advertised

that it charged no fees whatsoever. Id. at 26. Thus, the securities plaintiff

provided individualized allegations of direct and circumstantial knowledge.

      The securities plaintiff’s claims were further bolstered by Defendants

Clarke and Dey’s status as managers, as opposed to directors (although

Defendant Clarke was also a director). Their positions as CEO and CFO tied them


                                          16
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 17 of 31




much more directly to the fraud alleged. See, e.g., In re Friedman’s, Inc. Sec.

Litig., 385 F. Supp. 2d 1345, 1364 (N.D. Ga. 2005) (“[O]ne who functions as the

chief operating officer of a national company and serves as one of the core

members of the senior management group necessarily is provided significant

information, formally and informally, about the financial performance, or failure

of performance, over which he has overall operational responsibility.”). Indeed,

defendants’ managerial roles influenced the “core operations” cases that Plaintiff

relies on to show Board knowledge—most of which are securities cases. See In re

Flowers Foods, 2018 WL 1558558, at *15–16 (noting that each of the individual

defendants was a high-level manager with a job title like COO, CFO, CEO, CAO,

President, Executive VP, and Tax Director); In re Wells Fargo & Co. S’holder

Deriv. Litig., 282 F. Supp. 3d 1074, 1099 (N.D. Cal. 2017) (holding that “senior

executives” would have been aware of fraud in the company’s core business so as

to subject them to liability under Section 10(b) and Rule 10b-5).8

      The reasoning in these cases is sound: when fraudulent activity is a core

aspect of a company’s business, it stands to reason that managers involved in the

company’s daily operations would know about that fraud (especially when there

are allegations that they masterminded the fraud, as in the FleetCor securities


8A notable exception is Pfeiffer v. Toll, where Vice Chancellor Laster held that
outside directors were responsible for knowledge of the core operations of the
company. 989 A.2d at 693. However, the Vice Chancellor emphasized that he was
deciding that case under Rule 12(b)(6), and he explicitly distinguished similar
cases where Delaware courts had dismissed plaintiffs’ claims under Rule 23.1—
the standard that applies in this case. Id.


                                         17
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 18 of 31




litigation). Conversely, courts have found that the direct knowledge of a manager

does not imply the knowledge of board members who are further removed from

alleged misconduct. See Ellis v. Gonzalez, C.A. No. 2017-0342-SG, 2018 WL

3360816, at *4, 11 (Del. Ch. Jul. 10, 2018) (dismissing a shareholder derivative

case against directors premised on the same misstatement claim the court had

previously sustained in a securities case against managers); In re World

Acceptance Corp. Deriv. Litig., No. 6:15-cv-2796-MGL, 2017 WL 770539, at *11–

12 (D.S.C. Feb. 28, 2017) (“In [the securities] case, this Court held executives who

were employees of the Company possessed material non-public information; in

the instant case, the majority of the Board consists of Outside Directors who are

not, and have never been, employed by the Company.”).

      To be sure, the Amended Complaint includes discrete allegations about

what FleetCor’s managers covered at Board meetings. See Dkt. No. [30-1] ¶¶ 149,

218. Even when viewed in the light most favorable to Plaintiff, these allegations

do not include particularized facts that the outside Board Members knew of

FleetCor’s alleged schemes. Rather, the allegations show that the Board was

apprised of routine business information like “lowlights,” “business

relationships,” and “forward financial performance.” Id. ¶ 149. These allegations

do not support Plaintiff’s claim that a majority of the Board knew about

FleetCor’s fraudulent activities.

      Accordingly, the Amended Complaint here lacks the individualized

allegations of knowledge that were decisive in the securities litigation. While the


                                         18
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 19 of 31




Court finds that these allegations provide some basis to infer that the Board

collectively should have known about the fraud, the allegations fall short of

showing that the individual board members each knew of the fraud so that they

faced a substantial likelihood of personal liability. See In re Citigroup, 964 A.2d

at 134 (“A determination of whether the alleged misleading statements or

omissions were made with knowledge or in bad faith requires an analysis of the

state of mind of the individual director defendants, and plaintiffs have not made

specific factual allegations that would allow for such an inquiry.”). But even if

Plaintiff had pled knowledge in a particularized, individualized, and concrete

way, his claims would fail for additional reasons to which the Court now turns.

         2.     Approval of False/Misleading Statements

      Plaintiff contends that a majority of the Board faced a substantial risk of

liability because the Board knew about FleetCor’s alleged fraudulent fee scheme

but nevertheless approved the company’s misleading statements. See Dkt. No.

[30-1] ¶ 229 (“Defendants each knowingly, recklessly, or negligently approved the

issuance of false statements that misrepresented and failed to disclose material

information concerning the Company.”).

      Defendants have moved to dismiss this claim as inadequately pled. Dkt.

No. [43-1] at 18. Defendants argue that Plaintiff has failed to plead that any

Defendant besides Defendants Clarke and Macchia “had anything more than

passive involvement in the preparation or communication of the alleged

misstatements . . . .” Id. at 19. Defendants acknowledge that Plaintiff alleges


                                         19
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 20 of 31




Defendant Clarke made statements to the shareholders, the public, and the SEC,

and that Defendant Macchia “provided revisions to an earning call script.” Id.

(citing Dkt. No. [30-1] ¶¶ 60–61, 64–68, 70–71, 73–74).9 But Defendants point

out that Plaintiff has not alleged the remainder of the Board participated in any

misstatements, apart from signing FleetCor’s 10-Ks from 2015 and 2016. See Dkt.

No. [30-1] ¶ 210 (“[E]ach of the Director Defendants . . . signed the Company’s

2015 10-K and 2016 10-K, which were false and misleading or omitted necessary

information to make the statements contained therein not false and misleading

for the reasons stated herein.”). Defendants argue that the Board’s signing of the

annual 10-Ks is legally deficient to sustain Plaintiff’s misstatement claim. Dkt.

No. [43-1] at 19.

      The Court agrees with Defendants on this issue. Plaintiff’s allegations

regarding the Board’s approval of alleged misstatements are deficient as a matter

of law for two reasons. First, Delaware courts have rejected plaintiffs’ contentions

that board members’ routine approval of financial statements would subject the

individual members to a substantial likelihood of personal liability:

      [T]he Complaint does not contain specific factual allegations that
      reasonably suggest sufficient board involvement in the preparation of
      the disclosures that would allow me to reasonably conclude that the
      director defendants face a substantial likelihood of personal liability.
      Plaintiffs do not allege facts suggesting that the director defendants
      prepared the financial statements or that they were directly
      responsible for the misstatements or omissions. The Complaint

9Defendants argue that Plaintiff has not shown that Mr. Macchia prepared
misleading statements, but the Court need not address this argument here.


                                         20
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 21 of 31




       merely alleges that Citigroup’s financial statements contained false
       statements and material omissions and that the director defendants
       reviewed the financial statements pursuant to their responsibilities
       under the ARM Committee charter. Thus, I am unable to reasonably
       conclude that the director defendants face a substantial likelihood of
       liability.

In re Citigroup, 964 A.2d at 134; Wood v. Baum, 953 A.2d 136, 142 (Del. 2008)

(“The Board’s execution of [a company’s] financial reports, without more, is

insufficient to create an inference that the directors had actual or constructive

notice of any illegality.”).

       Plaintiff does not respond to Defendants’ argument that the Board’s

signing of the 10-Ks is insufficient for a misstatement claim. Rather, Plaintiff’s

Response Brief focuses on whether Defendants knew of FleetCor’s alleged

fraudulent fee scheme. Dkt. No. [52-1] at 25–27. But Plaintiff offers nothing to

“suggest sufficient board involvement in the preparation of the disclosures” to

conclude that Defendants “face a substantial likelihood of personal liability”

based on those disclosures. In re Citigroup, 964 A.2d at 134; see also In re

Synchronoss Techs., Inc. Sec. Litig., C.A. No. 17-7173, 2020 WL 3118749, at *6

(D.N.J. June 12, 2020) (applying Delaware law) (“Plaintiff has not pointed to

anything in the record which indicates that the Directors . . . were responsible for

reviewing that particular SEC filing and thus attribute that misleading disclosure

to them.”); Steinberg v. Bearden, C.A. No. 2017-0286-AGB, 2018 WL 2434558, at

*10 (Del. Ch. May 30, 2018) (“[M]erely pleading that the Audit Committee




                                         21
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 22 of 31




‘caused’ or ‘caused or allowed’ the Company to issue [quarterly 10-Qs] is not

sufficient particularized pleading to excuse demand under Rule 23.1.”).

      Second, Plaintiff does not allege in his Amended Complaint how the 10-Ks

were false or misleading. Plaintiff does not, for example, allege that the 10-Ks

misstated the percentage of FleetCor’s revenue drawn from fees.10 Plaintiff

merely alleges in conclusory terms that they were “false and misleading or

omitted necessary information to make the statements contained therein not

false and misleading for the reasons stated herein.” Dkt. No. [30-1] ¶ 210. This

boilerplate allegation does not sustain Plaintiff’s burden of identifying “with

sufficient specificity the actual misstatements or omissions that constituted a

violation of the board’s duty of disclosure.” In re Citigroup, 964 A.2d at 132–33;

see also In re The Home Depot, Inc. S’holder Deriv. Litig., 223 F. Supp. 3d 1317,

1330–31 (N.D. Ga. 2016) (“By not showing specific statements in the proxy that

were rendered misleading or false, the Plaintiffs have failed to demonstrate a

duty on the part of the Board to disclose the information . . . .”); Freedman v.

Mulva, C.A. No. 11-686-LPS-SRF, 2014 WL 975308, at *4 (D. Del. Mar. 12, 2014)

(holding that demand was not excused under the Aronson test when the plaintiff

“fail[ed] to allege with particularity a misstatement or omission in the Proxy

Statement constituting a disclosure violation”). Notably, Plaintiff’s boilerplate


10In fact, Plaintiff alleges that, “according to its SEC filings, FleetCor generates
76% of its net revenue from fees.” DKt. No. [30-1] ¶ 58 (emphasis added). If the
SEC filings properly attributed FleetCor’s revenues to fees, it is unclear what
about them was, in Plaintiff’s estimation, false or misleading.


                                         22
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 23 of 31




allegation at ¶ 210 is the only discussion of the 2015 and 2016 10-Ks appearing

anywhere in the Amended Complaint.

      Accordingly, the Court finds that Plaintiff has not carried his burden of

pleading particularized facts showing that a majority of the Board faced a

substantial likelihood of liability for approving the issuance of false statements.

Plaintiff has failed to plead that the Board was responsible for any misstatement

or what that misstatement might have been. Plaintiff was therefore required to

make a demand upon the Board as to the misstatement claim and failed to do so.

Thus, Plaintiff’s misstatement claim (Count I) is DISMISSED.

         3.     Insider Trading

      Plaintiff also argues that a majority of the Defendant Board Members faced

a substantial risk of personal liability due to insider trading. Dkt. No. [30-1] ¶¶

198–207. This includes Defendants Clarke, Johnson, Macchia, Farrelly, and

Hagerty (“Selling Board Members”). Id. ¶ 198. To show demand futility, Plaintiff

must plead “particularized facts regarding the directors that create a sufficient

likelihood of personal liability because they have engaged in material trading

activity at a time when (one can infer from the particularized pled facts that) they

knew material, non-public information about the company’s financial condition.”

Guttman v. Huang, 823 A.2d 492, 502 (Del. Ch. 2003). As previously discussed,

Plaintiff alleges that Defendants “knew the truth about the Company’s financial

condition and future business prospects, specifically related to . . . the Company’s

fraudulent billing practices, dissemination of misleading marketing materials,


                                         23
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 24 of 31




predatory sales tactics, and lack of internal controls over financial reporting.”

Dkt. No. [30-1] ¶ 235.

      Defendants argue that this claim should be dismissed because Plaintiff has

failed to show (1) that the Selling Board Members possessed material, adverse,

non-public information or (2) that they traded on such information. Dkt. No. [43-

1] at 24. The Court addresses only the first issue—whether the Selling Board

Members “knew material, non-public information about the company’s financial

condition.” Guttman, 823 A.2d at 502; id. at 505 (“[I]nsider trading claims

depend importantly on proof that the selling defendants acted with scienter.”).

      The Court agrees with Defendants that, even viewed in the light most

favorable, Plaintiff’s allegations do not raise a substantial likelihood that the

Selling Board Members (apart from Defendant Clarke) knew adverse, material,

non-public information. Simply put, any information that Plaintiff alleges came

to the attention of the outside directors was public. Plaintiff has not alleged

particularized facts indicating that the non-manager Selling Board Members were

aware of non-public information which they then traded on. Plaintiff raises

several arguments to the contrary, and the Court addresses each.

      First, Plaintiff emphasizes that fees composed 76% of FleetCor’s revenues

despite the company’s advertisements that its fuel cards were “fee free.” Dkt. No.

[52-1] at 25. Plaintiff argues that the Selling Board Members knew about this

inconsistency and traded upon it. Id.; see also id. at 28–29 (“Plaintiff’s collective

allegations plausibly show the Board knew of the fraudulent fee scheme—


                                          24
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 25 of 31




particularly the insider trading allegations against five the nine Board members,

which subject them to a substantial likelihood of liability.”).

      Assuming for the sake of argument that this information was adverse and

material, Plaintiff has failed to allege that the activity was non-public, an essential

element of insider trading. See United States v. Riley, 90 F. Supp. 176, 198

(S.D.N.Y. 2015) (“‘Information is nonpublic if it is not available to the public

through such sources as [] Securities and Exchange Commission filings . . . .”

(quoting United States v. Cusimano, 123 F.3d 83, 89 n.6 (2d Cir. 1997))). Rather,

Plaintiff alleges that FleetCor reported in “its SEC filings” that it generated 76% of

its net revenue from fees. Dkt. No. [30-1] ¶ 58; id. ¶ 80. If this is true, the public

had the same information as the putative “insiders”—FleetCor’s Board—

concerning the percentage of FleetCor’s revenue attributable to fees. So that

figure could not serve as a predicate for insider trading.

      The public also had access to Defendant Clarke’s alleged

misrepresentations, so these would not have been non-public either. Plaintiff

draws its 76% figure from the portion of the securities litigation order where the

Court addressed misrepresentations made to the public: Defendant Clarke

attributed FleetCor’s revenue growth to business fundamentals when it was

actually due to fees. See City of Sunrise, No. 1:17-cv-2207-LMM, ECF No. [40] at

16–17 (“[T]he question is whether Defendants publicly told investors one thing

about their revenue sources . . . when in fact that statement was a material

misrepresentation.”). A central fact of the case against Defendant Clarke was that


                                          25
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 26 of 31




he publicly misattributed FleetCor’s revenue growth to business fundamentals.

Given this, and given that Plaintiff alleges that FleetCor publicly reported the

76%-of-revenues figure, it is unclear how this could serve as material, non-public

information, a necessary predicate for insider trading.

      While it is theoretically possible that outside Board Members acquired

adverse, material, non-public information regarding FleetCor’s “dissemination of

misleading marketing materials, predatory sales tactics, and lack of internal

controls over financial reporting,” Dkt. No. [30-1] ¶ 235, Plaintiff has failed to

plead particularized facts indicating that they did so. Plaintiff argues that the

Board knew about FleetCor’s fraudulent activities based on seven “red flags”:

      1. FleetCor’s illicit revenues and fees were “closely tracked” by the
         Board and by employees;

      2. Employees were directed to test fees on vulnerable customers;

      3. Customers complained about the illicit fees to FleetCor and the
         Better Business Bureau and sued FleetCor over them;

      4. Capitol Forum and Citron published publicly                  available
         investigative reports detailing the fee scheme;

      5. FleetCor’s largest customer, Chevron, sued FleetCor on May 1,
         2017 for “harvesting customer accounts for fees”;

      6. Shareholders filed the securities case against FleetCor; and

      7. Federal regulators were actively investigating Fleetcor.

Dkt. No. [52-1] at 26–27.

      Each of these points viewed in the light most favorable to Plaintiff fails to

show that the non-manager Selling Board Members knew of any material, non-

                                         26
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 27 of 31




public information upon which they might have traded. Each of the lawsuits—

including the Chevron suit, the securities action, and the FTC action—were filed

after the last alleged insider trade, which took place on March 10, 2017. Dkt. No.

[30-1] ¶ 179. Plaintiff alleges that the Capitol Forum report was published on

March 1, 2017, nine days before the last trade, but the report was public, not

insider information. Id. ¶ 13. The Citron report was published beginning on April

4, 2017 after the last trade had already occurred. Id. ¶ 13 n.2. The single customer

suit cited by Plaintiff—which was for a $1,000 fee that would not likely have come

to the attention of the Board—was filed in West Virginia State Court and so was

also public. Id. ¶ 97. Likewise, the Better Business Bureau published the customer

complaints that Plaintiff alleges put Defendants on notice of the improprieties,

and Plaintiff cites only five such complaints. Id. ¶ 98.

      While Plaintiff argues in his Response Brief that that Board “tracked” illicit

revenues and fees, that allegation does not appear in the Amended Complaint.

Instead, Plaintiff alleges that “FleetCor also carefully tracked its customer

retention rate, including accounts lost and the reason for the customer attrition.”

Id. ¶ 144. Plaintiff does not allege that the retention rates came to the attention of

the Board as he must to plead insider knowledge. And finally, Plaintiff fails to

allege that the Board had any knowledge of FleetCor’s “testing fees on vulnerable

customers.” For these reasons, the Court finds that Plaintiff’s “red flags” would

not have put the Board on notice of adverse, material, non-public information

upon which the members might trade.


                                          27
      Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 28 of 31




      Last, Plaintiff argues that the Selling Board Members’ sales mirrored

Defendants Clarke and Dey’s in a way that implies scienter. Plaintiff notes that

the Court previously found in the securities class action that Defendant Clarke

and Defendant Dey’s stock sales supported the claim that they intended to

defraud investors. Dkt. No. [52-1] at 29 (citing City of Sunrise, No. 1:17-cv-2207-

LMM, ECF No. [40] at 23–28). Plaintiff emphasizes that the sales of the other

Selling Board Members closely tracked the sales of Defendants Clarke and Dey—

sometimes even occurring on the same day. Dkt. No. [30-1] ¶ 200; Dkt. No. [52-

1] at 24. Thus, Plaintiff argues, the Selling Board Members were all selling on the

basis of material non-public information, id. at 24–25:

         • Defendant Johnson sold 20,000 shares, or 16.69% of his
           holdings, for $3,036,064.00 on May 10, 2016. This was on the
           same day that Defendant Clarke sold 290,000 shares for
           $43,621,800.00.

         • Defendant Macchia sold 1,200 shares, or 9.60% of his holdings,
           for $181,430.64 on May 12, 2016, two days after Defendants
           Clarke and Johnson’s sale. Defendant Macchia later sold 1,200
           shares, or 9.25% of his holdings, for $192,621.00 on March 9,
           2017. This second sale took place on the same day that
           Defendant Clarke sold 87,884 shares, or 22.33% of his
           holdings, for $14,121,403.25.

         • Defendant Farrelly sold 1,200 shares, or 27.12% of his holdings,
           for $202,476.12 on September 7, 2016. This was on the same
           day that Defendant Clarke sold 63,617 shares, or 18.21% of his
           holdings, for $10,697,281.25.

         • Defendant Hagerty sold 3,224 shares, or 65.92% of his
           holdings, for $518,869.59 on March 10, 2017. This sale was on



                                        28
       Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 29 of 31




             the day after Defendant Clarke sold 87,884 shares, or 22.33%
             of his holdings, for $14,121,403.25.

Dkt. No. [30-1] ¶ 179.

      Plaintiff also notes that the Selling Board Members sold a disproportionate

number of shares after FleetCor initiated a repurchase program on February 4,

2016. Dkt. No. [30-1] ¶ 179. During the 13 months before that date, Plaintiff

alleges, the Board sold a cumulative $5,601,318.18 in stock with only three board

members selling. Id. During the 13 months following the beginning of the

repurchase program, the Selling Board Members (plus Defendant Dey) sold a

cumulative $108,787,014.34 in stock. Of these proceeds, $4,169,154.92 were

Defendant Dey’s, and $100,486,398.07 were Defendant Clarke’s. Id.

      Plaintiff is correct that the Court found the timing and size of Defendants

Clarke and Dey’s sales probative of scienter in the securities litigation. But

Defendants Clarke and Dey, as managers, were much more directly linked to the

alleged fraud. In fact, the Court found that the securities plaintiff had alleged

“direct knowledge of the fraudulent free practices.” City of Sunrise, No. 1:17-cv-

2207, ECF No. [40] at 25. And while the stock sales qualified as “circumstantial

evidence” that the managers knew the stock price was overvalued, the Court

emphasized that the securities defendants’ stock sales were “not independently

dispositive” on the issue of scienter. Id. at 26. Rather, the stock sales “only

bolster[ed] [the securities plaintiff’s] scienter claims” alongside other

circumstantial and direct evidence. Id.



                                          29
           Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 30 of 31




       As previously discussed, Plaintiff has failed to plead particularized facts

suggesting the non-manager Selling Board Members had individualized

knowledge of insider information. The trades of Defendants Clarke and Dey were

“not independently dispositive” of securities fraud. If Defendants Clarke and

Dey’s trades were not sufficient on their own, then it stands to reason that the

other Selling Board Members’ trades would not subject them to a substantial risk

of liability just because they mirrored the managers’ sales. This is especially so

where, as here, the only “insider information” alleged to have come to the Board’s

attention was available to the public.

       Accordingly, the Court finds that, even viewed in the light most favorable,

Plaintiff has failed to plead particularized facts showing that a majority of the

Board faced a substantial risk of personal liability for insider trading. Plaintiff has

failed to show that a majority of the Board Members were in possession of

material, non-public information that they might have traded on. Plaintiff was

required to demand that the Board pursue this claim and failed to do so. Thus,

Plaintiff’s insider trading claim (Count II) is DISMISSED.11

     IV.     CONCLUSION

       Based upon the foregoing, Defendants’ Motion to Dismiss [42] is

GRANTED. The Clerk is DIRECTED to CLOSE this case.


11Counts III and IV are also DISMISSED. Plaintiff’s unjust enrichment claim
(Count III) depends upon the success of Plaintiff’s other claims, and Plaintiff has
not shown that demand would be excused for his contribution claim (Count IV)
against Defendants Clarke and Dey only.


                                          30
Case 1:17-cv-02585-LMM Document 83 Filed 10/21/20 Page 31 of 31




IT IS SO ORDERED this 21st
                      ___ day of October, 2020.


                            _____________________________
                            Leigh Martin May
                            United States District Judge




                              31
